DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “at least one of the negative terminal or the second contact is biased in a longitudinal direction of the respective component”.  Examiner suggests changing the recitation to “at least one of the negative terminal or the second contact is biased in a longitudinal direction of the respective external device component” to maintain consistency and clarity in claim language. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
electrical current protection of Claims 5, 8, 14 and 15.
configured to frustrate electrostatic discharge to active electrical contact(s) of the electronics component from the power component to the extent that electrostatic discharge will occur when the power component is connected to the electronics component of Claim 6.
electrostatic discharge limiting component of Claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “configured to… encourage electrostatic discharge to passive electrical contact(s) of the electronics component from the power component to the extent that electrostatic discharge will occur when the power component is connected to the electronics component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks adequate structure to perform the claimed function. In particular, the specification states only the functional language that mirrors the claim language (see Specification: paras. 00086, 00132). There is not disclosure of any particular structure, either explicitly or inherently to perform the encouragement of electrostatic discharge to passive electrical contact(s) of the electronics component from the power component. As would be recognized by those of skill in the art, there are many different ways to effect encouragement of electrostatic discharge. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above the disclosure does not provide adequate structure to perform the claimed function of encouraging electrostatic discharge to passive electrical contact(s) of the electronics component from the power component. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 11,109,168 (the ‘168 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 1, claim 1 of the ‘168 patent explicitly recites all the features of Claim 1, with a few exceptions. Claim 1 recites “an external device of a prosthesis”, while claim 1 of the ‘168 Patent recites “a behind-the-ear (BTE) device”. However, a BTE device is a type of external device of a prosthesis, and therefore Claim 1 is broader that claim 1 of the ‘168 Patent in regards to this limitation. Claim 1 also recites “a connecting assembly connecting the power component to the electronics component. However, claim 1 of the ‘168 patent recites that “the BTE device includes a plug and a moisture resistant seal, the electronics component and the power component are configured to rotate relative to one another to removably connect the power component to the electronics component”. The plug recited in the ‘168 patent corresponds to the “connecting assembly” recited in Claim 1. Therefore, Claim 1 is patentably indistinct from claim 1 of the ‘168 patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9-10 of U.S. Patent No. 11,109,168 (the ‘168 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 2, claim 9 of the ‘168 patent recites word-for-word all the features of Claim 9. Therefore, Claim 2 is patentably indistinct from claim 9 of the ‘168 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2)as being anticipated by Karunasiri et al., U.S. Patent No. 9,832,577, filed on March 5, 2013 (Karunasiri).
As to Claim 1, Karunasiri discloses an external device of a prostheisis (Col. 5, lines 11-13), comprising: an electronics component [104] (the electronics component [104] is a sound processor; Col. 4, line 29); and a power component [604] (the power component is a battery; Col. 8 lines 10-11), removably attached to the electronics component [104] (the power component [604] is an interchangeable component attached to the electronics component; Col. 8, lines 10-12), wherein the external device includes a connecting assembly [306] connecting the power component [604] to the electronics component [104] (an interface assembly [306] connects the components; col. 7, lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karunasiri et al., U.S. Patent No. 9,832,577, filed on March 5, 2013 (Karunasiri), in view of Dai et al., U.S. Patent No. 8,591,239, patented on November 26, 2013 (Dai).

As to Claim 2, Karunasiri remains as applied above to Claim 1. Karunasiri further discloses that the power component [604] includes a positive terminal (Fig. 6) [2] and a negative terminal [1] of a battery [608] (the power source is a battery [608]; Col. 8, lines 23-25) (See Fig. 6); the electronics component [104] (Shown in Fig. 4) includes a first contact [VB] and a second contact [GND] electrically isolated from the first contact [VB]; the first contact [VB] is configured to be in electrical contact with the positive terminal [2] and the second contact [GND] is configured to be in electrical contact with the negative terminal [1] when the power component [604] is fully attached to the electronics component [104] ([VB] is connected to contact [2] of the interface [304] and GND is connected to contact [1] of the interface [304]; See Fig. 4), and the (BTE) device [608] is configured such that the negative terminal [1] comes into electrical contact with the second contact [GND], and the positive terminal [2] comes into contact with the first contact [VB] when the power component [604] is initially attached to the electronics component [104] (the power component makes physical contact with the corresponding contacts via the interface [304]; Col. 8, lines 12-16).
It is noted that Karunasiri does not explicitly disclose that the external device is configured such that the negative terminal comes into electrical contact with the second contact before the positive terminal comes into contact with the first contact when the power component is initially attached to the electronics component. However, providing such sequential contact was well known in the art of designing external devices of a prothesis having a removeable connection. Dai discloses an external device of a prosthesis (Col. 3, line 25-26; Fig. 1), comprising: an electronics component [2000] (the electronics component [2000] is a sound processor; Col. 4, line 25); and a power component [3000] (the power component [3000] is a battery; Col. 4, line 23), removably attached to the electronics component [2000] (the battery is removably attached to the bottom of the electronics component; Col. 4, lines 26-28), wherein the external device is configured such that the negative terminal comes into electrical contact with the second contact before the positive terminal comes into contact with the first contact when the power component [3000] is initially attached to the electronics component [2000] (the contacts associated with the ground connection, which corresponds to the negative terminal and the second contact, makes electrical contact before the other contacts, which correspond to the positive terminal and first contact; Dai: Col. 6, lines 44-51). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the connection assembly of Dai, into the external device of Karunasiri, as a known technique for reliably connecting components of an external device of a prosthesis.

As to Claim 5, Karunasiri and Dai remain as applied above to Claim 1. Dai further discloses that the connecting assembly [1000] is a plug-socket arrangement (the connecting assembly is a plug [200] and a socket [100] see Fig. 2) connecting the power component [3000] to the electronics component [2000], and the external device is configured with electrical current protection at the plug-socket arrangement [1000] connecting the power component [3000] to the electronics component [2000] (the contacts associated with the ground connection, which corresponds to the negative terminal and the second contact, makes electrical contact before the other contacts, which correspond to the positive terminal and first contact; Dai: Col. 6, lines 44-51).

As to Claim 6, Karunasiri and Dai remain as applied above to Claim 1. Dai further discloses that the external device is configured to frustrate electrostatic discharge to active electrical contact(s) of the electronics component [2000] from the power component [3000] and encourage electrostatic discharge to passive electrical contact(s) of the electronics component [2000] from the power component [3000] to the extent that electrostatic discharge will occur when the power component [3000] is connected to the electronics component [2000] (the contacts associated with the ground connection, which corresponds to the negative terminal and the second contact, makes electrical contact before the other contacts, which correspond to the positive terminal and first contact; Dai: Col. 6, lines 44-51).

As to Claim 8, Karunasiri and Dai remain as applied above to Claim 1. Karunasiri further discloses that the power component [604] is configured to provide power to the electronics component [104] when removably attached thereto (col. 8, lines 23-26); the external device [104] is configured to provide a ground [GND] from the power component [604] to the electronics component [104] (GND is connected to contact [1] of the interface [304]; See Fig. 4; contact [1] of the interface is connected to the negative terminal of battery [608]; see Fig. 6). Dai further discloses that the connecting assembly [1000] is a plug-socket arrangement (the connecting assembly is a plug [200] and a socket [100] see Fig. 2) connecting the power component [3000] to the electronics component [2000], and the external device is configured with electrical current protection at the plug-socket arrangement [1000] connecting the power component [3000] to the electronics component [2000] (the contacts associated with the ground connection, which corresponds to the negative terminal and the second contact, makes electrical contact before the other contacts, which correspond to the positive terminal and first contact; Dai: Col. 6, lines 44-51).

As to Claim 14, Karunasiri and Dai remain as applied above to Claim 1. Dai further discloses that the connecting assembly [1000] is a plug-socket arrangement (the connecting assembly is a plug [200] and a socket [100] see Fig. 2) connecting the power component [3000] to the electronics component [2000], and the external device is configured with electrical current protection at the plug-socket arrangement [1000] connecting the power component [3000] to the electronics component [2000] (the contacts associated with the ground connection, which corresponds to the negative terminal and the second contact, makes electrical contact before the other contacts, which correspond to the positive terminal and first contact; Dai: Col. 6, lines 44-51).

Allowable Subject Matter
Claims 3-4, 7, 9-13, and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 recites the unique feature of at least one of the negative terminal or the second contact being biased in a longitudinal direction of the respective external device component so as to provide give in the longitudinal direction when the components are attached to one another to enable the first contact to come into electrical contact with the positive terminal. Claim 4 recites the unique feature of at least one of the negative terminal or the second contact being biased in a lateral direction of the respective (external device) component so as to provide give in the lateral direction when the components are attached to one another to enable the first contact to come into electrical contact with the positive terminal. Claim 7 recites the unique feature of the external device being configured so that the apparatus of the battery sub-assembly that enables the removable attachment to the sound processor sub-assembly will wear out before the apparatus of the sound processor sub-assembly that enables removable attachment to the battery sub-assembly due to repeated removal and attachment of the battery sub-assembly from/to the sound processor sub-assembly. Claim 15 recites the unique feature combination of the plug having a basin in which electrical contacts are present and an electrostatic discharge limiting component being located between at least one of the electrically conductive body of the power component or the electrically conductive body of the socket and the electrical contacts when the power component is at least initially connected to the electronics component. Claim 17 recites the unique feature combination of the power component and the electronics component respectively having apparatuses of a bayonet coupling configured to removably attach the components together, electrical current protection at the bayonet coupling, the bayonet coupling being configured such that the negative terminal comes into electrical contact with the second contact before the positive terminal comes into contact with the first contact when the power component is initially attached to the electronics component. Claim 18 recites the unique feature of a tip of the earhook being located below a highest elevation of the power component, the top of the power component being opposite a side of the power component furthest away from the external component when the power component is attached to the external component. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653